Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 06/23/2021. Applicant's submission filed on 06/23/2021 has been entered. Claims 1, 5-11, 13-21, 68, 71, and 74-75 are currently pending, claims 1 and 68 have been amended, claims 12 and 19 have been canceled, and claim 76 has been added.
Response to Arguments
Rejections under 35 USC 103
	Applicant's arguments filed 06/23/2021 have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection to address the claims as amended and the arguments do not apply to new references or the new combination of the references being used in the current rejection. 
	On page 11-13 of applicant’s response applicant provides arguments against particular secondary references Jin, Fallows, and Grunwald for allegedly not teaching or disclosing particular claimed limitations which the above-mentioned secondary references were have not been relied upon to teach.
Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
teach or suggest” the limitations of
 “based on identifying a first external device and a second external device among a plurality of external devices that are in communication with the ultrasound apparatus, performing an authentication of the first external device and the second external device; based on a successful completion of the authentication of the first external device as being associated with a patient and of the second external device as being associated with a medical professional, identifying a first sharing level associated with the first external device, and identifying a second sharing level associated with the second external device, for sharing ultrasound information for the ultrasound image with each of the first external device of the patient and the second external device of the medical professional”.

In response, applicant is directed to the updated reference of the claims in this action which demonstrate that Frelburger, which discloses identifying a first external device and a second external device among a plurality of external devices that are in communication with the ultrasound apparatus (see column 6, lines 49-54), performing an authentication of the identified first external device and the identified second external device (see column 8, lines 32-39 described above and column 12, lines 17-23); based on a successful completion of the authentication of the first external device and of the second external device being associated with a medical professional (see column 10, lines 10-15), identifying a first sharing level associated with the first external device and identifying a second sharing level associated with the second external device (see column 12, lines 22-29 & column 13, lines 37-42), which when taken together in with the combination the teachings of Halmann, which discloses an ultrasound imaging and sharing device for sharing images to a user and a patient via first and second interfaces and based on the successful completion of authentication of the first external device as being associated with the patient (see [0020]-[0021]), wherein the identification of a first sharing level which indicates less authority (see [0017]), for sharing the ultrasound image 
Further, it is noted that the arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
In response to applicant's argument in the second paragraph of page 13, regarding the combination of Frelburger, Halmann, and Jin, were to be modified based on follows and/or Grunwald, the newly amended limitations of the independent claims would not have been achieved, it is noted that the arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
Further, as a preliminary matter, applicant is reminded that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (See MPEP 2145(X)(D)(1)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-11, 13-18, 20-21, 68, 71 and 74-76 and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “based on identifying a first external device and a second external device among a plurality of external devices that are in communication with the ultrasound apparatus” and “based on a successful completion of the authentication of the first external device as being associated with a patient and of the second external device as being associated with a medical professional” in lines 4-8, which renders the claim indefinite because it is unclear to what steps or processes of identifying and successful completion of authentication the applicant refers since there is no prior steps or processes of identifying or completion of authentication determined to be successful recited in the claim. It is additionally unclear how authentication is specifically “based on” simply identifying first and second devices from a plurality. Applicant should amend the claims to recite steps performed by the processor including the identifying of the first and second external devices and through what process the first external device is identified from among a plurality of external devices and how the second external device from among the plurality of external devices in a way that it is differentiated from the first external device. The applicant should also amend the claims to clarify how the authorization step is completed and how the completion of the authorization step is determined to be “successful”.

Claims 5-11, 13-18, 20-21, 71 and 74-76 are also rejected due to their dependency on the above rejected independent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 14-15, 17-18, 21, 68, 71, and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Frelburger et al. (US6475146, hereinafter "Frelburger") and in further view of Halmann (US20120157844), Jin et al. (US20100251109, hereinafter “Jin”), McLennan et al. (US20050036668, hereafter “McLennan”).
Regarding claims 1, 21, and 68, Frelburger, drawn to a method for using personal digital assistants with medical ultrasound systems (see Abstract) discloses a method of sharing information by an ultrasound apparatus (see Abstract: "In addition, the personal information management ("PIM") functions of the PDA are integrated together and with the system control functionality to permit automated control and configuration of the ultrasound system based on data stored by the PIM applications."), the method comprising:
acquiring an ultrasound image of an object (see Col. 3, lines 47-63: "In operation, the processor 120 causes the transmit beamformer 110 to apply a voltage to the transducer 105. The 
based on identifying a first external device and a second external device among a plurality of external devices that are in communication with the ultrasound apparatus (column 6, lines 49-54 discloses external interface 175 of the PDA/first external device 140 as being in communication with/identified by the PDA interface 130 of the ultrasound imaging system so that PDA/external device 140 may have connectivity to desktop or laptop computer/second external device among a plurality of external devices including devices such as a desktop or laptop computers or other PDAs and networks, also see column 8, lines 32-39 which discloses the external coupling of the PDA in the ultrasound system via the interface 175 and PDA interface 130 uses interface technologies between these device to execute and complete necessary protocols so that each device recognizes/identifies the presence of another device), 
performing an authentication of the first external device and the second external device (see column 8, lines 32-39 described above and column 12, lines 17-23 which discloses docking of the PDA/first external device 140 and the laptop computer/second external device are enabled by preference information stored on PDA/first external device 140 and the laptop computer/second external device which includes software license keys for authorization 
based on a successful completion of the authentication of the first external device and of the second external device being associated with a medical professional (column 10, lines 10-15 discloses PDA/first external device 140 and/or the laptop computer/second external device include an optical reader and custom application software in order to allow/successfully complete authentication of a user, column 13, lines 36-41 when the medical professional docs the PDA/first or laptop/second external device to the ultrasound imaging system, the docking process then authenticates the external device so that the medical professional may configure preferences and enable software or access levels that the medical professional has been granted access to), identifying a first sharing level associated with the first external device and identifying a second sharing level associated with the second external device (see Col. 12, lines 22-29: "In this way, when the PDA 140 is docked with the system 100, the license keys are passed to the system 100 to enable the software or authorize a particular access level. When the PDA 140 is undocked, the software or access level is disabled." See also Col. 13, lines 37-42: "Once the patient is in the examination room, or prior, the sonographer docks their PDA 140 to the ultrasound system 100. The PDA 140 immediately, or at a scheduled time, configures the ultrasound system 100 to the preferences of the sonographer and enables any software or access levels that the sonographer is authorized to have access to"); and
transmitting to the second external device, the diagnostic information comprising the ultrasound image, and second ultrasound information related to the ultrasound image, the 
displaying the second ultrasound information and the ultrasound image on the second external device (see Col. 9, lines 3-7: “As described above, in one embodiment, the PDA 140 is capable of displaying the images generated by the system 100.”).
However, Frelburger is silent with regards to the successful completion of the authentication of the first external device as being associated with a patient; the identification of the first sharing level which indicates less authority to review diagnostic information; transmitting, to the first external device, a diagnostic information comprising the ultrasound image and first ultrasound information related to the ultrasound image corresponding to the first sharing level, and transmitting, to a second external device, diagnostic information comprising the ultrasound image, which is the same as that transmitted with the first ultrasound information, and displaying the first ultrasound information and the second ultrasound information on the first and second external devices, respectively, wherein the method further comprises: receiving a selection of a region of interest (ROI) in the ultrasound image displayed 
However, in the same field of endeavor, Halmann, drawn to an ultrasound imaging and sharing device for sharing images to a user and a patient via first and second interfaces (see Abstract) teaches based on the successful completion of authentication of the first external device as being associated with the patient ([0020]-[0021] optimally/successfully addressing specific needs/authorization of the patient the processor 145 which generates information for display 180 on the first external device associated with the patient which is different than that of how information is processed on processor 135 used by the medical professional which includes different steps including those of review/authentication level, measurement, diagnosis, and analysis, as the ultrasound data processed by processor 145 shown to the patient is processed without illustration of user tools, prompts, requests and the information that is generated does not show the same information that is displayed and that of the medical professional), wherein the identification of a first sharing level which indicates less authority (see paragraph [0017]: “In a like manner, the second processor 145 can be in wired or wireless communication with a second user interface 160 for illustration to the patient 106.”), for sharing the ultrasound image between the first external device of the patient and the second external device of the medical professional, 
wherein the method further comprises: 
receiving a selection of a region of interest (ROI) in the ultrasound image displayed on a screen of the ultrasound apparatus ([0020] processor 135 includes performing of processing of the image data to highlight regional area of the image data depicting a needle in the patient tissue that had been introduced to administer a local anesthetic), 
providing, on the screen of the ultrasound apparatus, a graphical user interface (GUI) ([0020] processor 135 a process the ultrasound image data in combination with illustration of graphically illustrated tools on the display 165 of GUI/interface 155/selectable element 170 that is touch sensitive to receive input from a user [0018], and the display the graphic interface 180 which includes patient selectable element 185 for the patient to provide input) comprising color input ([0033] graphical display 165 of interface 155 is illustrated with color, and for graphical display 180 of the patient interface 160 to be shown in black and white), and 
receiving a user input through the GUI ([0018] interface 155 receives input from 
wherein the transmitting the diagnostic information to the first external device further comprises transmitting information related to the ROI and the selected color to the first external device ([0033] the ultrasonic image data transmitted to the graphical display 180 of first external device/interface 160 includes the information to be displayed to the patient which is shown in black and white/selected color that includes image data of [0021] the area/ROI of the tissue which the needle has been inserted shown as a dashed line 200 on the displayed image), and 
wherein the displaying the ultrasound image and the first ultrasound information on the first external device further comprises displaying the ultrasound image comprising the ROI colored with the selected color ([0033] graphical display 180 of interface 160 displays the ultrasonic image data is illustrated in black and white/selected color).
At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to modify the method of Frelburger to include the identifying, sharing, and transmitting and the other features taught by Halmann, in order to allow for transmitting images to both the user and the patient, and to allow for presentation of functional data to the user and not the patient, as recognized by Halmann in at least [0033]. 
Modified Frelburger is further silent with regards to the first sharing level indicating less authority to review diagnostic information, and the second sharing level indicates more authority than that associated with the first sharing level to review the diagnostic information.
However, in solving the same problem, Jin, drawn to sharing digital information according to different authority and sharing levels (see Abstract) teaches a different sharing and access levels that indicate more or less authority to review digital information (i.e., images; see 
At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to modify the sharing levels of modified Frelburger to include the differentiation of sharing levels, as taught by Jin, in order to allow for a more complex sharing structure between the medical professionals and the patients, as recognized by Jin. This is consistent with the modification in view of Halmann which differentiates information displayed based on an interface intended for the user or an interface intended for the patient.
Modified Frelburger does not explicitly disclose wherein the method further comprises: providing, on the screen of the ultrasound apparatus, a graphical user interface (GUI) comprising a list of colors, and the user input received through the GUI is for selecting a color for the ROI from the list of colors displayed in the GUI.
However, in the same field of endeavor, McLennan teaches providing, on the screen of the ultrasound apparatus, a graphical user interface (GUI) comprising a list of colors ( see list of colors on GUI in FIG. 41), and
receiving a user input through the GUI ( 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Frelburger with the image processing including user-defined color setting rules taught by  McLennan so that a color in a given image can be described by the proportions of red, green and blue it contains and so that adding together the individual red, green and blue images will produce the RGB (full color) image, therefore allowing the user to select the threshold that the program uses to distinguish normal tissue from abnormal tissue  ([0203] & [0207] of  McLennan).
Regarding claims 5 and 6, modified Frelburger discloses generating the ultrasound information by adding, to the ultrasound image, an annotation related to an entire ultrasound image or a portion of the ultrasound image, analyzing the ultrasound image; recommending the annotation related to the entire ultrasound image or the portion of the ultrasound image based on a result of the analyzing; and displaying the recommended annotation on the ultrasound 
Regarding claims 14 and 15, modified Frelburger discloses receiving a message related to the ultrasound image from the external device; and displaying the received message on the screen of the ultrasound apparatus, providing a chatting window for communicating with the second external device on the screen of the ultrasound apparatus; receiving a user input about the ultrasound image through the chatting window; transmitting the user input to the second external device; and receiving a response message to the user input, from the second external device (see Col. 6, line 66-Col. 7, line 10: "The external interface 175 facilitates communications between the PDA 140 and the external device to which the PDA 140 is connected to... the external interface 175 facilitates information or data transfer to or from the external device such as for the purpose of transmitting or receiving messages such as electronic mails." See also Col. 9, line 64-Col. 10, line 3: "Data transfer and/or communications applications may also be provided. For example, an email application may be provided which permits receipt and transmission of electronic messages/mail via the external interface 175. Such an application may be used to transmit examination results/reports or receive patient scheduling or contact information changes.").
Regarding claims 17 and 18, modified Frelburger discloses receiving control information from the second device; and executing a control command corresponding to the control information, wherein the control information comprises a control command for adding an annotation or a body marker (see Col. 13, lines 52-55: "During the examination, the sonographer 
Regarding claim 71, modified Frelburger discloses an external device being a device of a medical professional remotely connected with a processor of the ultrasound apparatus (see Col. 13, lines 37-42: "Once the patient is in the examination room, or prior, the sonographer docks their PDA 140 to the ultrasound system 100. The PDA 140 immediately, or at a scheduled time, configures the ultrasound system 100 to the preferences of the sonographer and enables any software or access levels that the sonographer is authorized to have access to.").
Regarding claim 75, modified Frelburger discloses the invention substantially as claimed, however is silent with regards to performing an initial analysis of the ultrasound image of the object, generating the diagnostic information based on the initial analysis, filtering the diagnostic information based on the first sharing level and the second sharing level, and generating the first ultrasound information corresponding to the first sharing level and the second ultrasound information corresponding to the second sharing level based on the filtering.
Halmann teaches performing an initial analysis of the ultrasound image of the object (see paragraph [0032]: “Act 310 includes receiving an ultrasound image data acquired by a transducer probe of an ultrasound imaging system.  Act 320 includes communicating the ultrasound image data to both a first processor and a second processor.”), generating the diagnostic information based on the initial analysis (see paragraph [0032]: “Act 325 includes processing the ultrasound image data by the first processor 135 so as to create the first display field or illustration 165 at the first interface 155 to show to the user or operator 104 (e.g., physician, clinician) of the ultrasound imaging system 100.”), filtering the diagnostic information based on the first sharing 
At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to modify the method of Frelburger to include the performing, filtering, and generating steps as taught by Halmann, in order to allow for the operation of the controller to carry out preprogrammed arrangements of the first visual illustration of the acquired ultrasound image data to the user simultaneously with the second visual illustration of the acquired ultrasound image data to the patient in accordance to at least a step of a medical procedure, as recognized by Halmann.
Claims 7-10, 11, and 13, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Frelburger as applied to claims 1 and 68 above, and further in view of Grunwald et al. (US20020173721, hereinafter "Grunwald").
Regarding claims 7-10, modified Frelburger discloses annotating using the external device using a touch sensitive display (see Col. 7, lines 43-56). However, Frelburger is silent with regards to displaying an annotation list on the screen of the ultrasound apparatus, receiving a user selection from the annotation list, displaying the selected annotation on the ultrasound image, and providing an active annotation list related to the annotation added, wherein the selection comprises a drag and drop input, and further comprising receiving a touch input of touching the annotation displayed, activating the annotation to be moved, receiving a drag input, and moving the touched annotation according to the drag input of the user.
Grunwald, drawn to a graphical user interface for ultrasound systems (see Abstract) teaches a displaying 3400 (see Fig. 34) an annotation list on the screen of the ultrasound apparatus (3402), receiving a user selection from the annotation list as a drag and drop input, receiving a touch input of touching the annotation displayed, activating, and moving the annotation (see paragraph [0291]: "Annotation list 3402 can be used to select a body part marker, for example thyroid marker 3418, which appears on the image. The body part marker can be moved by dragging and dropping using a cursor arrow, for example.") and providing an active annotation list related to the annotations added (see paragraph [0290]).
At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to modify the annotations of Frelburger to include the specific annotation list and drag-and-drop input as taught by Grunwald, in order to allow for the placement of selection of specific body marker annotations to represent more clearly what is the relative portion of the body being imaged by the ultrasound transducer, as recognized by Grunwald.
claim 11, modified Frelburger substantially discloses all the limitations of the claimed invention, but does not explicitly discloses further indicating an identification mark on the ROI; and transmitting the first ultrasound information comprising information about the ROI indicated by the first identification mark to the first or second external device.
Grunwald teaches further indicating an identification mark on the ROI (see paragraph [0176]: "If the cursor shape is an arrow, then when the location of the cursor is a valid location, e.g., within an ROI, its color may be green. Outside the ROI the cursor color may be red. Other cursor shapes may be used for other types of messages."); and 
transmitting the first ultrasound information comprising about the ROI indicated by the identification mark to the first external device (see paragraph [0176]:" In addition to cursor's positioning and selecting functions, the cursor is an active GUI object used to communicate a message to the user through the cursor shape and color, for example").
At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to modify the method of transmission of modified Frelburger to include the selection of an ROI through a GUI and identification mark as taught by Grunwald, in order to allow for the image to communicate a message to the user while the user is viewing the medical image, as recognized by Grunwald.
Regarding claim 13, modified Frelburger substantially discloses all the limitations of the claimed invention, but does not explicitly discloses further generating the second ultrasound information including at least among an analysis information related to the ultrasound image provided by a technologist operating the ultrasound apparatus, a measurement information with respect to the ultrasound image, and an object information.

At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to modify the method of Frelburger to include the specific information generated on the ultrasound image as taught by Grunwald, in order to allow for effective interaction and data dependent optimization of the ultrasound interface and user, as recognized by Grunwald.
Claims 16, 20, and 76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Frelburger, as applied to claims 1 and 68 above, and further in view of Fallows et al. (US20050043620, hereinafter "Fallows").
Regarding claims 16 and 20, modified Frelburger discloses the invention substantially as claimed, but does not explicitly disclose wherein performing the authentication further comprises: requesting a server for the authentication of the first external device, receiving, from the server, information corresponding to the first sharing level of the first external device and information corresponding to the second sharing level of the second external device based on the successful completion of the authentication; transmitting a request for confirmation of the second ultrasound information to the second external device, and receiving a confirmation message of the second ultrasound information from the second external device.

receiving a selection of the external device from the list of external devices (see paragraph [0035]: "This list 114A, 114B, 114C, 114D is made available to the user of the device 104A, 104B, 104C, 104D to select from when choosing to establish communications from one device 104A, 104B, 104C, 104D to another device 104A, 104B, 104C, 104D."), 
requesting a server for the authentication of the first external device (see paragraph [0037]: "In process A, the identification logic 110A, HOB, HOC, 110D of each device 104A, 104B, 104C, 104D (the "multicast device") transmits a multicast identification message (block 402), referred to as an "IdNotify" message, and then waits for a preset period of time (block 404), such as 30 seconds, before transmitting the multicast identification message again.");
receiving, from the server, information corresponding to the first sharing level of the external device from the server when the authentication has succeeded (see paragraphs [0038] and [0041]: "In one embodiment of the disclosed architecture, all communications, including the identification messages, include one or more messages (packets) from a source to a destination device 104A, 104B, 104C, 104D and one or more messages in reply...In one embodiment, devices 104A, 104B, 104C, 104D that are to recognize each other must use the same multicast IP address. This permits one network 102 to support independent groups of devices 104A, 104B, 104C, 104D that communicate among each other, but not between the independent groups, by using separate multicast addresses. Once an identification message is received (block 408) the receiving device 104A, 104B, 104C, 104D transmits a reply message directly back to the sending device 104A, 104B, 104C, 104D (block 410)."), 

At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to modify the method of sharing information as taught by Frelburger to include the list of available devices and their sharing levels and confirmations, as taught by Fallows, in order to allow for an intra-device communications network for a network of diagnostic medical imaging devices which permits direct "peer to peer", decentralized, communications, and to allow devices to communicate with each other and share data, for example allowing a user to send image/study data from an image acquisition device to an image reviewing workstation, as recognized by Fallows.
Regarding claim 76, modified Frelburger substantially disclose all the limitations the claimed invention, specifically Frelburger discloses (column eight, 58-63, column 9, lines 3-5, claims 4-5 and 27 disclose the PDA 140/external device displays responses to at least one command input by the user via the user interface), but does not explicitly disclose further comprising: displaying a first confirmation GUI for displaying a confirmation status of the ultrasound image, on the screen of the ultrasound apparatus; displaying a second confirmation GUI for confirming the ultrasound image, on the second external device; and based on receiving a confirmation input of the medical professional through the second confirmation GUI, changing a color for the confirmation status displayed on the first confirmation GUI to indicate the receiving a confirmation of the ultrasound image from the medical professional.
However, in the same field of endeavor, Fallows teaches further comprising: 

displaying a second confirmation GUI for confirming the ultrasound image, on the second external device ([0031]-[0032] diagnostic medical imaging review station 300 (104A, 104B, 104C, 104D) including the graphical user interface of the user interface 306, displays output to a user on the color display device/screen of the ultrasound apparatus via the [0043]-[0047] communications interface 106A, 106B, 106C, 106D a confirmation status generated in response to the identification logic of a direct reply from the sending device 104A, 104B, 104C, 104D); and 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the methods disclosed by modified Frelburger with the confirmation messaging processing taught by Fallows in order to provide a communication interface for different devices within the system to identify one another ([0002], [0013]-[0014] of Fallows).
Modified Frelburger does not explicitly disclose based on receiving a confirmation input of the medical professional through the second confirmation GUI, changing a color for the confirmation status displayed on the first confirmation GUI to indicate the receiving a confirmation of the ultrasound image from the medical professional.

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the methods disclosed by modified with the taught by  McLennan in order to provide methods and devices for analyzing and displaying a color medical image or images in a way that allows the surgeon or operator to evaluate objective, quantitative aspects of the color medical image to aid him or her in the diagnosis and/or treatment of the tissue under analysis in device-dependent and device-independent color spaces ([0057] & [0067] of  McLennan).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793